UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2011 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 00-52720 FOCUS GOLD CORPORATION (formerly, GOLD BAG, INC. ) (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 26-4205169 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1 Dundas Street West, Suite 2500 Toronto, Ontario Province Canada M5G 1Z3 (416) 593-8034 (Address of Principal Executive Offices) (Issuer’s Telephone Number) (Former Name or former address, if changed since last report.) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [ x ]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [_] Acceleratedfiler [_] Non-accelerated filer [_] Smallerreportingcompany [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [_]No [_] The number of shares outstanding of the Issuer’s Common Stock as of October 20, 2011 was 62,356,598. PART I—FINANCIAL INFORMATION Item1. Financial Statements. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Statements of Equity (Deficit) 6 Notes to Financial Statements 7 FORWARD LOOKING STATEMENTS When used in this Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) regarding events, conditions and financial trends which may affect the Company’s future plans of operations, business strategy, operating results and financial position. Such statements are not guarantees of future performance and are subject to risks and uncertainties and actual results may differ materially from those included within the forward-looking statements because of various factors. The following discussion and analysis should be read in conjunction with our financial statements and the notes associated with them contained elsewhere in this Report. This discussion should not be construed to imply that the results discussed in this Report will necessarily continue into the future or that any conclusion reached in this Report will necessarily be indicative of actual operating results in the future. The discussion represents only the best assessment of management. 2 FOCUS GOLD CORPORATION (An Exploration Stage Company) Condensed Consolidated Balance Sheets ASSETS August31, February 28, (unaudited) Current Assets Cash and cash equivalents $ $ Taxes and other amounts receivable Prepaid expenses Note receivable (Note 3) - Total Current Assets Equipment Mineral property rights (Note 4) Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related Notes payable (Note 6 ) - Mineral option payment liability (Note 7(c)) Total Current Liabilities Long-Term Debt Mineral option payment liability (Note 7(c)) Total Liabilities Contingencies and Commitments (Note 7) Stockholders' Equity Preferred stock, $0.00001 par value, 100,000,000 shares authorized and none issued and outstanding as of August 31, 2011 and February 28, 2011 - - Common stock, $0.00001 par value, authorized 250,000,000 shares, 62,356,598 shares issued and outstanding as of August 31, 2011, 57,945,848 shares issued and outstanding as of February 28, 2011 Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit prior to exploration stage ) ) Accumulated deficit during exploration stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 3 FOCUS GOLD CORPORATION (An Exploration Stage Company) Condensed ConsolidatedStatements of Operations (unaudited) For the Three month period ended August 31, For the Six months ended August 31, For the period October 1, 2010 (Entry into Exploration Stage) to August 31, Revenues $
